Citation Nr: 1505047	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  07-28 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1986 to September 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified by video conference from the RO in San Antonio, Texas before the undersigned Veterans Law Judge at a hearing held in May 2013.  A transcript of the hearing has been associated with Virtual VA.  

The issues on appeal were previously remanded by the Board in September 2013 to obtain a VA audiological examination for the Veteran's hearing loss and tinnitus disorders.  This was accomplished, and the claims were readjudicated in an October 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises (acoustic trauma) during service.

2.  The Veteran's left ear hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.

3.  The Veteran has current sensorineural hearing loss in the right ear that meets the criteria for hearing loss disability for VA compensation purposes.

4.  Symptoms of right ear hearing loss have been continuous since service separation.

5.  The Veteran's tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for right ear hearing loss have been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for bilateral tinnitus have been met. 
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for right ear hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for right ear hearing loss and tinnitus), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated October 2004, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  A March 2006 notice letter included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, a May 2013 private audiological examination, the May 2013 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA audiological examinations in connection with his service connection claims for bilateral hearing loss and tinnitus in March 2005 and October 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate as to the issue of service connection for left ear hearing loss.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus, however, is not a chronic disease listed under 38 C.F.R. § 3.309(a); as such, that issue will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, which he contends began in service.  The Veteran's service personnel records reflect a military occupational specialty of "vehicle repairer," and the Veteran has testified to exposure to loud noises during service.  Specifically, the Veteran stated that he worked repairing 10-ton vehicles and tanks and stated that the equipment he used was loud.  The Veteran also stated that he was exposed to artillery and gun fire while serving in the Gulf War.  See May 2013 Board Hearing Transcript at pgs. 3-4.  Based on the Veteran's credible reports of exposure to acoustic trauma in service, which the Board finds to be consistent with his service duties, the Board finds that the Veteran was exposed to acoustic trauma in service.

Next, the Board finds that service connection for left ear hearing loss is not warranted as the Veteran does not have left ear hearing loss to a disabling degree for VA compensation purposes that meets the criteria at 38 C.F.R. § 3.385. 

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).
In a March 2005 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 15, 20, 15, and 15, respectively, with an average puretone threshold of 16 decibels. Speech discrimination in the left ear was 98 percent.

The Veteran submitted a private audiological evaluation dated in May 2013.  The Board notes that the May 2013 report depicts the results in the form of a graph.  The Board is the finder of fact and may interpret the evidence presented when the provided graphical representation is sufficiently clear to permit the proper interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  Upon review, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 35, 30, 25, 15, and 5, respectively, with an average puretone threshold of 19 decibels.  Speech discrimination in the left ear was not noted; however, the audiologist stated that the Veteran's word recognition ability for each ear was "excellent" when speech was presented at a soft conversational level.  

In an October 2013 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 20, 20, 15, and 15, respectively, with an average puretone threshold of 18 decibels. Speech discrimination in the left ear was 94 percent.

The remaining evidence of record, to include VA treatment records, reflects complaints of hearing loss; however, they do not contain audiometric testing.  

As the left ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies are not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent, the criteria for a current left ear hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's left ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's left ear hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the preponderance of the evidence is against the claim for service connection for left ear hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

Unlike the Veteran's left ear, the Board finds that the evidence is in equipoise as to whether the Veteran has a sensorineural hearing loss "disability" in the right ear that meets the criteria of 38 C.F.R. § 3.385.  

In the March 2005 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 20, 20, 15, and 15, respectively, with an average puretone threshold of 18 decibels. Speech discrimination in the left ear was 98 percent.

In the May 2013 private audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 40, 35, 25, 25, and 10, respectively, with an average puretone threshold of 24 decibels.  Speech discrimination in the left ear was not noted; however, the audiologist stated that the Veteran's word recognition ability for each ear was "excellent" when speech was presented at a soft conversational level.  

In an October 2013 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 30, 15, 15, 20, and 20, respectively, with an average puretone threshold of 18 decibels. Speech discrimination in the left ear was 96 percent.

Although the March 2005 and October 2013 VA examination reports do not demonstrate a sensorineural hearing loss "disability" in the right ear that meets the criteria of 38 C.F.R. § 3.385, the May 2013 private evaluation showed an auditory threshold in the frequency of 500 Hertz of 40 decibels.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a right ear hearing loss disability for VA compensation purposes.

Next, the Board finds that the evidences in equipoise as to whether symptoms of right ear hearing loss have been continuous since service separation.  On audiological evaluation during his January 1986 enlistment examination, pure tone thresholds the test frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz in the right ear were 20, 10, 10, 10, 5, and 5.

On audiological evaluation during the Veteran's separation examination in July 1991, pure tone thresholds the test frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz in the right ear were 30, 15, 15, 5, 10, and 30.  Based on the foregoing, the Veteran's hearing acuity reduced during service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

Further, during the March 2005 VA examination, the Veteran reported that he served in the Army as a wheeled vehicle repairman and had experienced decreased hearing bilaterally for the past 13 to 14 years (i.e., 1991).  Noise exposure was noted to include gunfire, artillery, heavy machinery, power tools, and aircrafts during service.  

During the May 2013 Board hearing, the Veteran admitted that he did not seek treatment for his hearing loss or tinnitus because he "didn't even know what those problems were."  The Veteran stated that he first was treated for hearing loss and tinnitus in 2004 when he first sought VA treatment.  VA treatment records reflect continued complaints of hearing loss (of unknown etiology) since 2005.  

The Veteran was afforded a VA examination in October 2013.  The examiner reviewed the Veteran's service treatment records, to include the July 1991 service separation examination report showing, according to the examiner, "mild hearing loss in the right ear at 500 and 6000 Hertz.  The examiner stated, however, that noise exposure did not typically result in low-frequency hearing loss such as was exhibited by the Veteran.  Instead, it was more likely due to normal progression as the difference between the 500 Hertz threshold in 1986 (service entrance) and in 1991 (service separation) was only 10 decibels, and therefore, not indicative of a "STS" (significant threshold shift).  The examiner did not ask the Veteran as to the onset of his hearing loss symptoms and did not appear to consider the Veteran's statement of continuous symptoms of hearing loss since service separation.  Accordingly, the Board finds the October 2013 VA medical opinion to be of reduced probative value.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's statements made during the claim regarding noise exposure during service and continuous symptoms of right ear hearing loss since service are internally consistent, and he has offered an explanation for not seeking treatment for hearing loss in the years after service.  Based on this evidence, the Board will resolve reasonable doubt in the Veteran's favor to find that symptoms of right ear hearing loss were continuous since service separation.

Service Connection for Tinnitus

The Veteran contends that he has experienced "ringing in the ears" since service.

The Board finds that the Veteran has a current tinnitus disability.  See May 2013 Board Hearing, March 2005 VA examination report, and October 2013 VA examination report.  The Veteran is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

Next, the evidence demonstrates that the Veteran has continuously reported experiencing symptoms of tinnitus since service.  During the March 2005 VA examination, the Veteran stated that he experienced periodic tinnitus occurring four times per year.  The Veteran reported that his tinnitus began 13 to 14 years ago (i.e., approximately 1991).  He also stated that tinnitus interfered with his communication and hearing.  The examiner opined that the Veteran's normal hearing sensitivity did not support his claim of tinnitus.  The examiner did not provide a rationale as to why the Veteran's tinnitus was wholly dependent on the Veteran's hearing acuity.  As such, the Board finds that the March 2005 medical opinion as to the etiology of the Veteran's tinnitus to be of limited probative value.

During the May 2013 private audiological evaluation, the Veteran reported a history of mild hearing loss and constant tinnitus in both ears, which he believed was related to his time in service.  An opinion as to the etiology of the Veteran's tinnitus was not rendered by the private audiologist.

In the most recent October 2013 VA examination report, the Veteran stated that the onset of tinnitus began in 1989.  He described the tinnitus as bilateral and constant.  The October 2013 VA examiner opined that the Veteran's tinnitus was less likely than not related to in-service noise exposure.  In support of this opinion, the examiner stated that the Veteran had normal hearing acuity bilaterally with the exception of a mild loss at 500 Hertz in the right ear.  The October 2013 VA examiner did not provide a rationale as to why the Veteran's tinnitus was wholly dependent on the Veteran's hearing acuity.  The examiner also did not provide an opinion as to whether the Veteran's tinnitus was first incurred in service.  Accordingly, the Board finds the October 2013 medical opinion to be of reduced probative value.

During the May 2013 Board hearing, the Veteran admitted that he did not seek treatment for his tinnitus because he "didn't even know what those problems were."  The Veteran stated that he first was treated for tinnitus in 2004 when he first sought VA treatment.  VA treatment records reflect continued complaints of tinnitus since 2005.  

As noted above, the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears as this is an observable symptom.  The Veteran's lay statements regarding exposure loud noises during service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. He has also offered at least some explanation for not seeking treatment for tinnitus in the years after service separation.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether tinnitus was incurred in and is attributable to service.  Entitlement to service connection for tinnitus cannot be established through application of 38 C.F.R. § 3.303(b), however 38 C.F.R. 
§ 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service. To the extent that the Veteran denied "ear troubles" at separation (see July 1991 report of medical history), the Board finds this to be an overly general statement of denial and of limited probative value when compared to his current specific and consistent statements endorsing ringing in the ears.

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some delay in reporting his symptoms, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears, and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted. 




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


